 Case
 Case 1:20-cv-02845-RBK-JS
      1:20-cv-02845-RBK-JS Document
                           Document 8
                                    7 Filed
                                      Filed 04/29/20
                                            04/28/20 Page
                                                     Page 1
                                                          1 of
                                                            of 3
                                                               3 PageID:
                                                                 PageID: 60
                                                                         57



Neal Walters (020901993)
Casey Watkins (060122014)
Kristen Petagna
BALLARD SPAHR LLP
210 Lake Drive East, Suite 200
Cherry Hill, NJ 08002
(856) 761-3400
(856) 761-1020 fax
waltersn@ballardspahr.com
watkinsc@ballardspahr.com
petagnak@ballardsparh.com

Attorneys for Defendant Subaru of America, Inc.

                         UNITED STATES DISTR ICT COURT
                        FOR THE DISTR ICT OF NEW JERSEY



Allan Zaback, Brent Garrett, James Jones,         Case No. 1:20-cv-02845-RBK-JS
Randy Robbie, and Brittany Funk,
individually and on behalf of all others
similarly situated,
                                                  Stipulated Consent Order to Consolidate
                              Plaintiffs;         and Set Briefing Schedule

       v.

Subaru of America, Inc.,

                              Defendants.


       Defendant, Subaru of America, Inc. (“SOA”), on behalf of, and with the consent of

Plaintiffs (collectively, the “Parties”), hereby make this application pursuant to Rule 42(a)(2) of

the Federal Rules of Civil Procedure and Magistrate Judge Schneider’s Orders consolidating

actions and appointing interim co-lead class counsel under the docket of Powell v. Subaru of

America, Inc., No. 19-19114-NLH-JS (D.N.J.) (ECF Nos. 25–26) for the consolidation of this

action (the “Zaback claims”) with the Powell action.




DMEAST #40889440 v1
 Case
 Case 1:20-cv-02845-RBK-JS
      1:20-cv-02845-RBK-JS Document
                           Document 8
                                    7 Filed
                                      Filed 04/29/20
                                            04/28/20 Page
                                                     Page 2
                                                          2 of
                                                            of 3
                                                               3 PageID:
                                                                 PageID: 61
                                                                         58



       The Parties have conferred and agree that the Zaback claims are related to the Powell

action and involve similar allegations of law and fact concerning the alleged defect in the Class

Vehicles. The Parties agree that Magistrate Schneider’s January 29, 2020 Order entered in the

Powell action (ECF No. 26) applies to this action and that under paragraph 4 of that Order, the

Zaback claims should be consolidated with the Powell action.

       The Parties further stipulate that Defendant shall have until May 13, 2020, to file a

supplemental motion to dismiss applicable to the Zaback claims, not to exceed 20 pages in 12-

point nonproportional font, with the intent that such motion will be decided along with the

previously filed motion to dismiss in Powell. Plaintiffs in the consolidated Powell action will

have until May 28, 2020, to file a consolidated opposition brief to SOA’s and Subaru

Corporation’s previously filed motion to dismiss and the supplemental motion concerning the

Zaback claims, not to exceed 50 pages in 12-point nonproportional font. Defendants will have

until June 15, 2020, to file a consolidated reply brief in response to Plaintiffs’ consolidated

opposition brief.

       STIPULATED AND AGREED on April 28, 2020.

s/Michael Wenkowitz                                   s/Casey Watkins
Michael M. Weinkowitz                                 Neal Walters (020901993)
Levin Sedran & Berman LLP                             Casey Watkins (060122014)
510 Walnut Street                                     BALLARD SPAHR LLP
Suite 500                                             210 Lake Drive East, Suite 200
Philadelphia, PA 19106                                Cherry Hill, NJ 08002
(215) 592-1500                                        (856) 761-3400
mweinkowitz@lfsblaw.com                               (856) 761-1020 fax
                                                      waltersn@ballardspahr.com
Attorneys for Plaintiffs Allan Zaback, Brent          watkinsc@ballardspahr.com
Garrett, James Jones, Randy Robbie, and
Brittany Funk                                         Attorneys for Defendant
                                                      Subaru of America, Inc.




DMEAST #40889440 v1                               2
 Case
 Case 1:20-cv-02845-RBK-JS
      1:20-cv-02845-RBK-JS Document
                           Document 8
                                    7 Filed
                                      Filed 04/29/20
                                            04/28/20 Page
                                                     Page 3
                                                          3 of
                                                            of 3
                                                               3 PageID:
                                                                 PageID: 62
                                                                         59




s/Peter Muhic
Peter A. Muhic
LEVAN LAW GROUP LLC
One Logan Square
27th Floor
Philadelphia, PA 19103
(215) 561-1500
pmuhic@levanlawgroup.com

Interim Co-Lead Counsel in Powell
consolidated action


                                              ORDER

         This Court has considered the attached stipulation, and for good cause shown,

         IT IS ORDERED that:

         1.     This action is consolidated for all purposes under the docket of Powell v. Subaru
                of America, Inc., No. 1:19-cv-19114-NLH-JS. The Clerk of the Court shall close
                the Zaback case.

         2.     Defendant shall file a supplemental motion to dismiss, not to exceed 20 pages in
                12 point non-proportional font, addressing the claims asserted in the Zaback
                action by May 13, 2020;

         3.     Plaintiffs shall file a consolidated opposition brief, not to exceed 50 pages in 12
                point non-proportional font, addressing all of Defendants’ motion to dismiss
                arguments by May 28, 2020; and

         4.     Defendants shall file their reply brief in further support of their motions to dismiss
                by June 15, 2020.


                                                   Hon. Joel Schneider, U.S.M.J.

Dated:                                    , 2020




DMEAST #40889440 v1                               3
